OPINION — AG — THE MULTIPLE AWARD CONTRACT PRESENTLY USED BY THE STATE OF OKLAHOMA IN THE PROCUREMENT OF CERTAIN COMMODITIES IS NOT, AS A MATTER OF LAW, INCONSISTENT WITH THE STATUTES OF THE STATE OF OKLAHOMA. THE CENTRAL PURCHASING DIVISION IS CHARGED WITH THE ADMINISTERING THE PROVISIONS OF THE PURCHASING LAWS AND POLICING THE PROCEDURE. THE ACQUIRING AGENCY IS RESPONSIBLE FOR AWARDING THE CONTRACT TO THE LOWEST AND BEST BIDDER. (JOSEPH J. REINKE) ** SEE: 857 P.2d 53 (1993), INDIANA NATIONAL BANK V. DH.S. **